DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al (2014/0328570) in view of HWANG et al (9,961,380).
              As to claim 1, CHENG discloses identifying, describing and sharing salient events in images and video and further discloses a computer implemented method for algorithmically editing digital video content, the method comprising the steps of:
            Receiving a video file containing source video from a video source; Processing (Server or Computing System “CS” 100, figs.1-5, [0014-0015]) a video file to extract metadata representative of at least one of: video content within the source video; and audio content within the source video (received digital audio/video/text “AV or multimedia” via input 102), applying labels to the extracted metadata and storing the labelled metadata in a metadata store in association with the video file ([0004], [0014-0020], [0027-0034-various sources of video inputs-0073], [0053-0056] and [0063-0064]; note also CHENG et al “2013/0282747-Classification, Search and Retrieval of Complex Video Events, Abstract, figs.1-9, [0004-0019]” and CHAKRABORTY et al “2014/0270482-Recognizing Entity Interactions in Visual Media, Abstract, figs.1-15 and [0025-0032], [0041-0042] and [0081], textual elements includes overlays and frame attributes includes counting pixels ” all incorporate by reference[); note receives various inputs of digital AV or events via source(s), that are publicly available, detect presence of and recognize various elements of visual scenes that are  depicted in the digital AV, extracts: descriptive features, semantic features, etc., of the AV including text, speech, etc. applies tags or labels to the extracted metadata or other descriptive event information and stores the tagged metadata as meta tags;
            Processing the labelled metadata to identify higher-level labels for the labelled metadata; storing any identified higher-level labels in the metadata store as additional metadata associated with the video file ([0019-0021], [0052-0055], [0063-0064] and [0077-0081]), note encodes AV or Event segments with meta labels or tags and are prioritized, weighted, ranked, classified, etc.; uses various criteria to map and/or tag event segments; the AV or event description semantically describes an AV or event depicted by the AV or event received via the input an analyzed based on the metadata;
            Implementing a clip generating algorithm that applies the stored metadata to selectively edit the source video to thereby generate a plurality of different candidate video clips therefrom; storing the plurality of candidate video clips in a video clip data, store; storing metadata for the plurality of candidate video clips in the metadata store ([0015-0026], [0028-0037] and [0077-0081]), note salient, most important or interesting AV or event segments or clips are extracted, retained and shared; the AV or event input are from different sources including sources publically available on the Internet; generates and stores plurality of different versions, groups subset and associates metadata to the respective group within the AV or event; uses meta level features for selectively editing the AV, analyzing portions, to generate set(s) of AV or event clips and stores the set(s) of clips in memory of System 100; applies different features detection algorithms: low-level, mid-level, higher-level and complex to detect features of the AV or event segments; may execute all or subset of the features detection and recognition techniques on different parts of the segments; 
            Determining that the viewer independent of the video source has triggered a clip presentation trigger via a viewer display device [0060-0064]); Responsive to determining a the clip presentation trigger (selecting/sharing/posting), implementing a clip selection algorithm that retrieves the metadata for the candidate clips as well as any available engagement data (descriptive information or knowledge base information: previously generated, suggestive information) and applies the retrieved metadata and available engagement data to select one of the stored candidate video clips, the engagement data being representative of one or more engagement metrics that have been recorded from previous aggregate viewer interactions with the candidate video clips; and presenting the selected video clip to the viewer via their display device; and wherein the engagement data is dynamically updated based on new viewer interactions with the candidate video clips and where dynamically updated engagement data associated with the same or similar video tile(s) is evaluated and selectively applied by the clip generating algorithm for creating additional candidate video clips for storing In the video clip data store(0015-0026], [0028-0037], [0053-0056] and [0063-0064]), note the presentation templates provides information for the output to generate module(s) AV or event segments types as indicated within the request or interaction with descriptive information, arranges event segments in chronological, subject matter, etc., monitors users interactions, learns users inputs, learns event segments, determines criteria, identifies events segments, maps set(s) of segments, groups event segments, semantically classifies detect event features (low/high features, incorporates organizational elements; including suggest module that uses other relevant information to generate thumbnails matching the AV as suggested supplement; e.g., learns textual description input, text message, etc., are learnt and determines visual images (thumbnails, etc.,) matching textual description, the server further selectively generates set(s), subset of event segments to automatically generate set or subset of video clips, thumbnails, etc., for sharing with desired people or friends.    
	CHENG further discloses learning modules/knowledge base module, such as accesses obtained from analysis of many inputs, user preference learning and other interactions ([0028-0032], [0037] and [0077]), BUT appears silent as to the engagement data being representative of one or more engagement metrics that have been recorded from previous aggregate viewer interactions with the candidate video clips; and presenting the selected video clip to the viewer via their display device.
HWANG discloses video segment manager that identifies a plurality of user-interest AV files based on one of history or previous aggregate viewer interactions, that generates ratings, ranking, etc., with group of videos and shares the video with designated group of users, based on preferences (figs.1-4, Abstract, Col.1, lines 39-57, Col.3, line 58-Col.4, line 26, line 51-Col.5, line 24 and Col.7, lines 20-51), note generates clips using rating rules from previous interacted videos.
	Hence, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of HWANG into the system of CHENG to generate a rating, ranking, etc. from previous users interactions to efficiently share video clips to selected group(s) of users based on specific aggregate data of users history or past behavior.
	As to claim 2, CHENG further discloses processing the labelled metadata to infer applicable video genres and subgenres that are associated with individual labels or groupings of labels in the labelled metadata and wherein the inferred video genres are stored as additional metadata ([0018-0020], [0040-0045], [0047] and [0054-0055]), note remarks in claim 1.
               As to claim 3, CHENG further discloses determining a digital medium, by which the selected video clip is to be presented and wherein the digital medium is additionally applied by the clip generating algorithm for determining how to edit the source video for generating the plurality of candidate video clips ([0033-0034], [0060-0063] and [0066-0067]), note the system is responsive to specific digital medium for sharing of desired clips, the sharing module can be pre-configured or user-configured to automatically enable presentation over computer network, e-mail, messaging services, sharing services or other electronic communication mechanism, sharing module further edits segments accordingly in response to sharing request for presentation on various types of computing devices, smartphone, tablets, computers, etc.

            As to claim 5, CHENG further discloses wherein the one or more engagement metrics are selected from the following: (a) a dwell time recorded for viewers that have previously been presented the corresponding candidate video clip; and (b) a number of times a predefined event has been executed during or following a prior presentation of the corresponding candidate video clip ([0033-0035], [0037], [0050], [0057] and [0077-0081]), note various learning modules, learns user(s) various interactions as to sharing of desired set(s) of clips, records; applies ranks, weights, etc., modifies segments or updates various settings using the feedback, note further remarks in claim 1.
             As to claim 6, CHENG further discloses wherein the metrics are recorded in association with a context for the prior presentation and wherein the method further comprises determining a current context for the presentation such that clip selection algorithm applies more weight to metrics associated with the current context than metrics that are not associated with the current context ([0033-0035], [0037], [0050], [0057] and [0077-0081]), note various learning modules, learns user(s) various interactions as to sharing of desired set(s) of clips, records, modifies segments or updates various settings using the feedback, note further remarks in claim 1.
	As to claim 7, CHENG discloses all the claim limitation as discussed above with respect to claim 1, and further discloses sharing edited one of the clip generating and clip selection algorithms with users and groups of users or other people ([0013-0015], [0034] and [0060-0061]), BUT appears silent as to where the sharing further determines audience profile data for a collective group of viewers that are to be presented the selected video clip and wherein the audience profile data is applied by at least one of the clip generating and clip selection algorithms.
HWANG discloses video segment manager that identifies a plurality of user-interest AV files based on one of history, and shares the video with designated group of users, based on preferences (figs.1-4, Abstract, Col.1, lines 39-57, Col.2, lines 22-40 and Col.8, lines 16-53])
	Hence, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of HWANG into the system of CHENG to efficiently share video clips to selected group(s) of users based on interest or profile data.
            As to claim 8, CHENG further discloses processing the labelled metadata to identity labels that occur within a statistically determined, proximity of another associated label and storing the result in the metadata store as additional metadata associated with the video file ([0019-0022], [0030], [0047-0050] and [0054-0058]), note uses combination of learning and/or knowledge features, e.g. frequency of occurrence of certain features and/or concept, indicating similarities and relationships between various combinations of features including semantic reasoning to identify meta tags, correlate and map (mapping maintains probabilistic or statistical indicators) tags or labels based algorithmically degree, rankings, weightings or relationship associated with the tagged or labeled metadata.
	As to claim 9, CHENG further discloses where processing the video file to determine metadata representative of video content comprises analyzing part(s) of segments within each frame of the video to measure brightness levels, detect edges, quantify movement from the previous frame and identify objects, facial expressions, scene changes, text overlays and/or events ([0016-0023], [0040-0045], [0047-0050] and [0054-0061]) , note uses low-level, mid-level, higher level and other complex level features detected by the algorithms, changes in motion patterns, visual features detection modules analyzes each segment(s) (automatically identifying the segments or sequences of frames) using automated recognition algorithms to detect various levels of interest, different instance of features, dynamic features (includes features computed over x-y-t segments or window, includes MoSIFT, STIP, DTF-HOG, DTF-MBH, etc.), static visual features, GIST, SIFT, ColorSIFT (color key points and descriptors, intensity, shadow, shading effects, etc.), appearance of image(s) at interest points, as to image scale, rotation, level of illumination, noise, minor changes in viewpoint,  to detect objects and particular concept, and correlates semantic descriptions of features, e.g., object, person, face, ball, sitting, running, throwing, singing, candle blowing, wall post, text messages (textual feature detection module), etcp; note further remarks in claim 1.
            As to claims 10-11, CHENG further discloses wherein the step of processing the video file to determine metadata representative of audio content comprises analyzing audio within the video file to determine predefined audio characteristics and performing a speech recognition process to determine speech units within the source video ([0016-0017], [0030-0031], [0039] , [0043-0057] and [0054]).
              As to claim 12, CHENG further discloses extracting metadata embedded in the video file and storing the embedded metadata in the data store in association is with the video file ([0015]. [0025], [0040] and [0053-0057]).
               As to claim 13, CHENG further discloses wherein the metrics are recorded and applied, in real, or near real time, by the clip selection algorithm ([0018], [0027] and [0062]).
              As to claim 14, the claimed “A computer system for algorithmically editing digital video…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 15, the claimed “A computer implemented method for algorithmically editing digital video…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 16, the claimed “A non-transitory computer readable medium for algorithmically editing digital video…” is composed of the same structural elements that were discussed with respect to claim 1.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
ANNAN Q. SHANG